                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 B.A.P, et al.,

         Plaintiffs,                            Case No. 2:20-cv-00065

 v.                                             Chief Judge Waverly D. Crenshaw, Jr.
                                                Magistrate Judge Alistair E. Newbern
 OVERTON COUNTY BOARD OF
 EDUCATION,

         Defendant.


                                          ORDER

        The case management order set on August 11, 2021, is CANCELLED and will be reset

after the Court has resolved the pending motion to amend the complaint. The Court will address

modifications to the case management order in the rescheduled conference.

        It is so ORDERED.



                                                  ____________________________________
                                                  ALISTAIR E. NEWBERN
                                                  United States Magistrate Judge




      Case 2:20-cv-00065 Document 35 Filed 08/11/21 Page 1 of 1 PageID #: 209
